DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 8/18/2021, the applicant has submitted an amendment, filed 11/18/2021, amending claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20, filing a terminal disclaimer with respect to the U.S. patent 10,621,981, while arguing to traverse the 112(b) rejections in the first action. Applicant’s arguments have been fully considered and have been determined persuasive. Therefore claims 1-20 are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file Mr. Benjamin M. Urban on 11/30/2021.
Amend claim 20:
that are executable by the at least one processor such that the playback device is configured to:
determine a sequence of frames representing the second portion of the first voice input, wherein the instructions are executable by the at least one processor such that the playback device is configured to activate the tone canceller comprise instructions that are executable by the at least one processor such that the playback device is configured to:
activate the tone canceller at least one frame before output of the particular audible tone in acknowledgement of the wake-word detection within the first portion of the first voice input.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed invention (as disclosed in the independent claims 1, 8 and 15) concern treatment of tone and/or echo that arise in triggering specific voice commands to “smart devices”, e.g. “playback devices, wireless illumination devices, thermostats, door locks, home-
The invention basically concerns on how to cancel the said “tone”. As an initial matter, there exists an “echo canceller” responsible to “cancel audio output from the one or more speakers across a plurality of frequency bands” not limited to the “frequency bands” associated with the “tone” only. There also exists a “tone canceller”.
The “one or more speakers” associated with the “smart device” are initially “idle”. The “tone canceller” is thus activated. When the “wake-word” is detected, then the “one or more speakers” even those initially “idle”, will get activated to emit the “tone”. In the next step there is “tone” “cancellation”, whereby the “tone canceller” only “cancel[s]” in “frequency bands” specifically associated with the “tone”, which are only “a subset of the plurality of frequency bands”, in which case in principle it would result in a much more efficient cancellation procedure.
The only reference found which taught many elements of the invention, including “wake word” detection, “audio marker” (or “audio” “tone”) emission and 
Further search did not produce any prior art teaching these methods and therefore these claims became allowable.
Claims 2-8 (dependent on claim 1), 9-14 (dependent on claim 8) and 16-20 (dependent on claim 15) further limit their allowed parent claims and are thus allowable over the prior art of record for the same reasons as their respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
November 30th 2021.